Title: To Benjamin Franklin from Jean de Neufville & fils, [before 4 July 1779]
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir.
[before July 4, 1779]
We begg leave to address oúr selfs again to Your Excellency, and to begg for her favoúrs by the personall appearance of oúr Worthy frend Mr. Dumas, the Worthy Agent for Congress— He would be Kind enough to charge himself with this present, and we dare promitt oúr selfs from his frendship, that if yoúr Excellence already had some goodness for ús he will strenghten it.
We were favoúred with the sight of the Plan he is the bearer of, the prospect of its being determind upon, gave ús great pleasure, as we were not entirely Strange to it, may that time be not farr distant.
We fúrther make free to referr to Mr. Dúmas about what we had already begged as a favoúr from yoúr Excellence to be honourd with so múch confidence as is required for Commissioners for trade and Navigation and Treasúrers fr. Congress and every Private State of the United States of North America through the Seven United Provinces;
We should likewise be glad to referr to his intercession aboút the proposed Loan, and this we most heartily do, bútt we múst here observe that as for the terms, it is more in the Mercantile way, then he himself perhaps should chúse to meddle with, that we wont faill to give yoúr Excellence as to the terms all satisfaction possible, and that we, if only we may be Súre the form will some thing agree with what we had the honoúr to propose we think there will be no objection bútt we flatter oúr selfs more and more that we shall succed to satisfaction. May the 4th. of this Month be happy again to America we propose to Celebrate this Anniversary of its Independence with all the Gentlemen belonging to the States; may the next involve the Connection of the Two Republicqs!
We remain with all devoted Regard High Honourable Sir! Yoúr most Obedient and faithfull Servants
John DE Neufville & Son.
 
Notation: Neufville John & son
